Exhibit 10.25

ONEBEACON INSURANCE GROUP, LTD.

NON-QUALIFIED STOCK OPTION AGREEMENT

AGREEMENT made as of this 18th day of October, 2006, by and between OneBeacon
Insurance Group, Ltd. (“the Company”), a Bermuda company limited by shares (“the
Company”), and T. Michael Miller (“the Optionee”).

W I T N E S S E T H :

WHEREAS, the Optionee is now employed by the Company or a subsidiary of the
Company and the Company desires to promote the interests of the Company and its
subsidiaries by providing the Optionee with incentives to continue and increase
his or her efforts with respect to, and remain in the employ of, the Company and
its subsidiaries and, as an inducement thereto, the Company has determined to
grant to the Optionee an option pursuant to the OneBeacon Long-Term Incentive
Plan (the “Plan”).

NOW, THEREFORE, it is agreed between the parties as follows:

i)  Grant of Option.  Subject to the terms and conditions hereof, the Company
hereby grants to the Optionee the right and option to purchase from the Company
up to, but not exceeding in the aggregate, 277,826 shares of the Company’s
Common Shares, $­­­0.01 par value (the “Common Shares”), at an exercise price of
$30.00 per share (the “Option”).  The Option is not intended to be an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

ii)  Vesting of Right to Exercise Option.  The Optionee may purchase from the
Company the following aggregate number of shares covered by the Option on and
after each of the following dates during the term of the Option:

 

Date

 

Number of Shares Available
On a Cumulative Basis

 

 

 

Third anniversary of the date the
Company consummates the initial public
offering of its Common Shares

 

One-third of all option shares, rounded
down to the nearest whole number of
shares

 

 

 

Fourth anniversary of the date the
Company consummates the initial public
offering of its Common Shares

 

Two-thirds of all option shares, rounded
down to the nearest whole number of
shares

 

 

 

Fifth anniversary of the date the Company consummates the initial public
offering of its Common Shares

 

100% of all option shares

 


--------------------------------------------------------------------------------


The Option, to the extent vested, shall be exercisable in whole at any time or
in part from time to time during the term of the Option.  The term of the Option
shall be five (5) years and six (6) months from the date the Company consummates
the initial public offering of its Common Shares or such shorter period as is
prescribed in paragraph 3.  Notwithstanding anything in this Agreement or the
Plan to the contrary, this Option shall not be exercisable unless, on or before
the sixtieth day after the date of this award agreement, the Company consummates
the initial public offering of its Common Shares.

3.  Termination of Employment.  If at any time the Optionee’s employment with
the Company or any subsidiary shall be terminated for any reason other than
death or Disability (as described below), the Optionee shall have the right to
exercise this Option to the extent of the shares with respect to which the
Option could have been exercised by the Optionee as of the date of his or her
termination of employment in accordance with its terms but in no event beyond
the earlier of (i) three months after the date of termination of employment or
(ii) the scheduled expiration of such Option.  If the Optionee shall voluntarily
terminate his or her employment with the Company (including retirement), the
Board may determine that the Optionee may exercise his or her Option with
respect to some or all of the shares subject to the Option as to which it would
not otherwise be exercisable on the date of his or her voluntary termination;
provided, however, that in no event may the Option be exercised after the
scheduled expiration of the Option.

If an Optionee shall become Disabled, he may, at any time within three years of
the date he becomes disabled (but in no event after the scheduled expiration
date of the Option) exercise the Option with respect to (i) any shares as to
which he could have exercised the Option on the date he became Disabled and
(ii) if the Option is not fully exercisable on the date he becomes Disabled, the
number of additional shares as to which the Option would have become exercisable
had he remained an employee through the next date on which additional shares
were scheduled to become exercisable under the Option.

If an Optionee shall die while holding an Option, his executors, administrators,
heirs or distributees, as the case may be, at any time within one year after the
date of such death (but in no event after the scheduled expiration of Option),
may exercise the Option with respect to (i) any shares as to which the decedent
could have exercised the Option at the time of his death, and (ii) if the Option
is not fully exercisable on the date of his death, the number of additional
shares as to which the Option would have become exercisable had he remained an
employee through the next date on which additional shares were scheduled to
become exercisable under the Option; provided,


--------------------------------------------------------------------------------


however, that if death occurs during the three-year period following a
Disability, the three-year period following a retirement or any period following
a voluntary termination in respect of which the Board has exercised its
discretion to grant continuing exercise rights, the Option shall not become
exercisable as to any shares in addition to those as to which the decedent could
have exercised the Option at the time of his death.

If an Optionee ceases to be employed by the Company or one of its subsidiaries
by reason of Related Employment, he shall not be considered to have incurred a
termination of employment for purposes of this Agreement.

4.  Exercise of Option.  The Optionee, from time to time during the period when
the Option hereby granted may by its terms be exercised, may exercise the Option
by delivering to the Company a written notice signed by the Optionee stating the
number of shares that the Optionee has elected to purchase and the manner of
payment for such shares.  The notice shall be accompanied by payment in full by
(a) cash or check, or, (b) delivery of shares of Common Shares, duly endorsed
for transfer (or with duly executed stock powers attached), (c) Optionee’s
written request that the Company withhold a number of the Common Shares being
acquired by Optionee having a fair market value equal to the cash exercise price
thereof, such fair market value to be determined in such reasonable manner as
may be provided from time to time by the Committee or as may be required in
order to comply with or to conform to the requirements of any applicable or
relevant laws or regulations or (d) any combination of the foregoing, for an
amount equal to the purchase price of the shares then to be purchased (including
any withholding taxes as determined by the Committee).  Common Shares
surrendered as payment for shares purchased pursuant to the exercise of this
Option will be valued, for such purposes, at fair market value (as determined by
the Committee) on the date of such Option exercise.  As soon as practicable
after receipt of the foregoing, the Company shall issue the shares in the name
of the Optionee and deliver the certificates therefor to the Optionee.

Anything to the contrary herein notwithstanding, the Company’s obligation to
sell and deliver Common Shares under this Option is subject to such compliance
with Federal and state laws, rules and regulations applying to the
authorization, issuance or sale of securities as the Company deems necessary or
advisable.  The Company shall not be required to sell and deliver stock pursuant
hereto unless and until it receives satisfactory proof that the provisions of
the Securities Act of 1933 or the Securities Exchange Act of 1934 or the rules
and regulations of the Securities and Exchange Commission promulgated thereunder
or the provisions of any state law governing the sale of securities, or that
there has been compliance with the provisions of such acts, rules, regulations
and state laws.

5.  Non-Assignability.  The Option shall not be transferable by the Optionee
other than by will or the laws of descent and distribution and may be exercised
during the Optionee’s lifetime only by the Optionee or by his or her guardian or
legal representative.  Any transferee of the Option shall be subject to the
terms and conditions of this Agreement.  No such transfer of the Option shall be
effective to bind the Company


--------------------------------------------------------------------------------


unless the Company shall have been furnished with written notice thereof and a
copy of the will and/or such other evidence as the Company may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions of this Agreement.  No assignment or
transfer of this Option, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise except a transfer by the
Optionee by will or by the laws of descent and distribution, shall vest in the
purported assignee or transferee any interest or right herein whatsoever.

6.  Disputes.  As a condition of the granting of the Option, the Optionee and
the Optionee’s successors and assigns agree that any dispute or disagreement
which shall arise under or as a result of this Agreement shall be determined by
the Committee in its sole discretion and judgment and that any such
determination and any interpretation by such Committee of the terms of this
Agreement shall be final and shall be binding and conclusive for all purposes.

7. Dilution and Other Adjustments.  In the event of any change in the
Outstanding Shares of the Company by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event, and if the Committee shall determine, in its
sole discretion, that such change equitably requires an adjustment in the number
of shares subject to, or the Option price per share under, any outstanding
Option, which has been awarded to any participant Optionee, then such adjustment
shall be made by the Committee and shall be conclusive and binding for all
purposes of the Plan.

8.  Rights as Shareholder.  The Optionee shall have no rights as a shareholder
of the Company with respect to any of the unexercised shares until the issuance
of a stock certificate or certificates upon the exercise of the Option in full
or in part, and then only with respect to the shares represented by such
certificate or certificates.

9.  Notices.  Every notice relating to this Agree­ment shall be in writing and
if given by mail shall be given by registered or certified mail with return
receipt request­ed.  All notices to the Company shall be delivered to the
Committee or addressed to the Compensation Committee of the Company at its
offices at One Beacon Street, Boston, Massachusetts 02108.  All notices by the
Company to the Optionee shall be delivered to the Optionee personally or
addressed to the Optionee at the Optionee’s last address as then contained in
the records of the Company or such other address as the Optionee may designate. 
Either party by notice to the other may designate a different address to which
notices shall be addressed.  Any notice given by the Company to the Optionee at
the Optionee’s last designated address shall be effective to bind any other
person who shall acquire rights hereunder.

10.  Provisions of Plan Controlling.  The provisions hereof are subject to the
terms and conditions of the Plan.  In the event of any conflict between the
provisions of this Option and the provisions of the Plan, the provisions of the
Plan shall control.  All


--------------------------------------------------------------------------------


capitalized concerning this Agreement shall have the same meaning, as in the
Plan unless otherwise defined in this Agreement.

*     *     *     *     *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ONEBEACON INSURANCE GROUP, LTD.

 

 

 

 

 

 

 

 

By: /s/ T. Michael Miller

 

 

Name: T. Michael Miller

 

 

Its: President & CEO

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

By:

 

 

 

Name:

T. Michael Miller

 

 

 

 

 

 

 

 

 

 

 

 

Award Information

 

 

Grant Date: October 18, 2006

 

 

Options awarded: 277,826

 

 

 


--------------------------------------------------------------------------------